On December 14, 1894, Messrs. Willoughby & Willoughby, on behalf of the appellants, filed a motion for a rehearing, and also a petition for an order for the production of the original papers.
On January 22, 1895, the motions were overruled,
Mr. Chief Justice Alvey
delivering the opinion of the Court :
There is a motion made in this case for rehearing, and also for an order for the production of the original papers in the case to be used on such rehearing. But we think neither motion ought to be granted. The transcript of the record brought into this court appears to have been made up by stipulation of the counsel of the parties, and if they *74have not been careful to see that everything was embraced in the transcript that ought to have been embraced in it and in proper form, it would be introducing a very loose and vicious practice, to entertain applications like the present, after the case has been heard and decided by this court, except in very special cases, and to promote the ends of justice. Here there is no justice or special merit to be subserved by granting the motions now made. There is no pretence that the judgment has ever been paid, and the defense set up to defeat the judgment is of a purely technical character, together with the Statute of Limitations. There is therefore nothing to call for the active assistance of the court, under the circumstances, to enable the defendants to avail themselves of the defense pleaded. Moreover, if the transcript were amended as proposed, we should be strongly inclined to remand the case to the end that the writ of scire facias might be amended to obviate the objections taken to it. The power of amendment is equally applicable, and to the same extent, in the case of a scire facias as in the case of an ordinary execution. Freeman on Executions, Sec. 63 to 72 and 88, and cases cited.

Motions overruled.